t c memo united_states tax_court daniel c greer and winnie l greer petitioners v commissioner of internal revenue respondent docket no filed date ps were investors in a purported tax_shelter and now dispute additions to tax related to r’s disallowance of losses and credits resulting from the investment ps argue that they were not negligent because they relied upon the broker selling the purported shelter and because r did not inform ps that the promoter of the shelter was under investigation ps further argue that the amount of underpayment used to compute the additions to tax should be reduced to reflect the remittance paid_by ps before filing an action in the federal district_court which remittance was later ordered by the district_court to be returned to ps held p-husband’s actions regarding the partnership_interest were negligent and r was not required to advise ps regarding r’s investigation of the promoter therefore the additions to tax under sec_6653 and i r c are sustained held further the remittance which was repaid by r is excluded from r’s computations of the addition_to_tax under sec_6653 i r c held further the addition_to_tax under sec_6659 i r c is sustained joy l hall martin j horwitz and john a freeman for petitioner daniel c greer kenton ball for petitioner winnie l greer aubrey c brown and denise a diloreto for respondent memorandum findings_of_fact and opinion goeke judge the issues in this case concern respondent’s determinations that petitioners are liable for additions to tax under sec_6653 and and on the deficiencies in tax resulting from the disallowance of a partnership loss and related tax_credits claimed on petitioners’ joint federal_income_tax return and carried back to petitioners’ joint federal_income_tax returns for through these tax benefits unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure were claimed as a result of the unfortunate decision to participate in a purported tax_shelter in late to offset dividend income petitioners received from a family-owned_corporation respondent determined the following additions to tax for petitioners’ and tax years year sec_6659 sec_6653 sec_6653 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent conceded the additional percent interest percent additional interest the partnership in question is subject_to the provisions of the tax equity fiscal responsibility act of tefra publaw_97_248 96_stat_324 and the treatment of partnership items was determined at the partnership level the underlying deficiencies in income_tax have been previously determined based upon the tefra partnership case madison recycling associates v commissioner tcmemo_2001_85 affd 295_f3d_280 2d cir the parties agree that any request for relief from joint_and_several_liability under sec_6015 by petitioner wife should not be determined in this case but should be determined separately findings_of_fact some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein petitioners resided in lexington kentucky at the time they filed the petition in this case petitioner husband received a bachelor of science degree in chemical engineering from the university of kentucky in petitioner wife graduated from louisiana state university with a bachelor of arts degree in music in she also received a master’s degree in music education from marshall university in petitioners were married in petitioner husband referred to hereinafter as mr greer was employed in as a chemical engineer for exxon chemical co from until date mr greer was employed by ashland oil co inc and its subsidiaries aoi from to mr greer was a key assistant to the executive vice president of aoi during that period mr greer participated in aoi’s executive development program he also attended a petroleum economics program at northwestern university and took an accounting course for nonfinancial managers at ohio state university in mr greer was an executive in the part of aoi’s business characterized as ashland development in that year petitioner wife was the sole_proprietor of a photography business a g l sale and madison purchase mr greer was the president and chief_executive_officer of g l communications inc g l a family-owned cable television business which operated in kentucky g l was incorporated in date and the assets of g l were sold to a third party in date g l was an s_corporation petitioners were shareholders of g l at the time the assets were sold and received dividends of approximately dollar_figure on the sale prior to their dividends from g l petitioners had not held cash assets this large this profit led mr greer to seek advice from hamilton gregg co hg an investment broker and securities_dealer with a seat on the new york stock exchange mr greer had been introduced to hg through a program at a holiday inn in southport ohio in other aoi executives also attended this program mr greer’s primary contact at hg was ed gallagher and mr greer met with mr gallagher in late date mr gallagher explained the tax consequences of the dividends and suggested purchasing municipal_bonds or a limited_partnership_interest to reduce petitioners’ tax_liability for shortly thereafter mr gallagher delivered a copy of the offering memorandum of madison recycling associates the offering memorandum to mr greer this offering memorandum and the attachments were the only documents mr greer reviewed prior to purchasing an interest in madison recycling associates madison on date mr greer executed a check payable to madison in the amount of dollar_figure this check purchased a 5-percent limited_partnership unit in madison the offering memorandum sets forth warnings to potential purchasers including mr greer of risks involved informing these purchasers that there is a substantial likelihood that the service will audit the federal_income_tax returns filed by the partnership and each limited_partner other warnings provided a this offering involves a high degree of risk see certain business risks and tax risks and consequences b an investment in the partnership involves a high degree of risk and should only be considered by those who could afford to lose their cash investment and anticipated tax benefits c the draft legal opinion attached to the private offering memorandum was prepared for the general partner’s use only and should not be relied upon by potential investors d prospective purchasers should not consider the contents of the offering memorandum or any other communications from the partnership or general_partner as legal tax_accounting or other expert advice e no representations warranties or assurances are made or should be inferred concerning the economic return or tax advantages which may accrue to the limited partners f prospective purchasers before investing should consult with their own professional advisors as to legal tax business accounting and other matters relating to an investment in the partnership g investment in madison should be considered only by persons having substantial net_worth and substantial present and anticipated income and h prospective purchasers will be afforded an opportunity to obtain all additional information they may reasonably request relating to the offering mr roberts or any documents attached to the offering memorandum in addition the offering memorandum warns that madison is a tax_shelter by stating to potential purchasers including mr greer that on audit the purchase_price of the sentinel eps recyclers to be paid_by f g to eci may be challenged by the service as being in excess of the fair_market_value thereof a practice followed by it in transactions it deems to be ‘tax shelters’ the offering memorandum advises that madison is a newly-formed entity with no operating history and is subject_to all the risks inherent in starting a new business the offering memorandum further advises that management of madison’s business will be dependent upon the services of mr roberts who has had limited experience in marketing recycling or similar equipment and who is required by the partnership_agreement to devote only such time to the affairs of madison as he in his absolute discretion deems necessary and that mr roberts had other business commitments that would require a substantial portion of his time and efforts the madison limited partners including mr greer had no control_over the conduct of madison’s business the offering memorandum explains that a sentinel eps recycler has no history of commercial use there is no established market for its sale lease or license and there can be no assurance that pi packing industries group inc will meet its obligations under the aforementioned warranties the offering memorandum also points out risks that the recycled resin pellets may not be marketable and that the price would fluctuate the offering memorandum also states that mr roberts the general_partner of madison may have a potential conflict of interest with the limited partners of madison because mr roberts is not prohibited from engaging in activities that compete with madison and that he is a general_partner in other partnerships buying leasing and licensing the same sentinel eps recyclers and or other recycling_equipment with respect to this potential conflict of interest the offering memorandum provides the existence of such other limited_partnerships may create conflicts and result in actions taken by or omitted to be taken by mr roberts which may be adverse to the interest of the limited partners furthermore pi eci f g rri some of the shareholders of f g eci and rri are and may again become engaged in the business of buying selling leasing licensing the use of and or operating recycling_equipment including other sentinel eps recyclers and other recycling_equipment similar in design and function or rendering consulting services with respect thereto before he invested in madison mr greer expected that madison was going to provide a tax savings of approximately dollar_figure for each dollar invested the offering memorandum sets forth the tax benefits savings of an investment in madison as follows projected regular investment dollar_figure projected tax payment energy tax_credits dollar_figure deductions dollar_figure included as part of the offering memorandum package was the legal opinion an undated form of opinion letter form of opinion which was based on facts supplied by madison’s general_partner the form of opinion stated this letter is intended for your the general partner’s own individual guidance and for the purpose of assisting prospective purchasers and their tax advisors in making their own analysis and no prospective purchaser is entitled to rely upon this letter in the discussion of the tax savings and consequences relating to an investment in madison the offering memorandum further provides prospective purchasers are expected to consult with their own professional tax advisers regarding such tax risks and the contents of the proposed form of opinion of counsel included as appendix e hereto the opinion of counsel since the opinion of counsel will be provided to the general_partner for his individual guidance prospective purchasers are not permitted to rely upon the advice contained therein prospective purchasers must rely upon their own professional advisers with respect to the tax benefits and tax risks relating to an investment in the partnership capitalized in the original the offering memorandum also provides the partnership units are being offered through hgsc as placement agent on a best efforts basis hgsc will be paid a selling commission equal to of the per unit offering price for each unit sold this selling commission may also be paid to other qualified broker-dealers as selling agents for each unit sold by them the madison partnership_agreement designated mr roberts the general_partner as the tax_matters_partner for the partnership and granted mr roberts a power_of_attorney authorizing him to conduct all activities necessary to carry out the provisions of the partnership_agreement in addition to reading the offering memorandum mr greer discussed the madison partnership with some of his coworkers at aoi who also participated in madison mr greer showed the offering memorandum to his tax_return_preparer and tax adviser to confirm the tax computations madison represented would result from his investment prior to purchasing a limited_partnership unit the tax adviser and return preparer mr greer contacted was john artis a certified_public_accountant with the accounting firm of smith goolsby artis reams in ashland kentucky the accounting firm the accounting firm had prepared petitioners’ income_tax returns for approximately years before mr artis did not read the entire offering memorandum but based upon his conversations with mr greer he understood that the tax benefits associated with the madison interest exceeded the dollars invested because of this understanding mr artis told mr greer that madison was fairly aggressive from a tax standpoint mr artis was not asked by mr greer to provide a written tax opinion about the merits of the tax treatment represented in the madison offering memorandum rather mr greer asked him to confirm the amount of the tax benefits petitioners would claim on their tax_return for if mr greer purchased the limited_partnership_interest mr artis told mr greer the result on the return he computed would be in accord with the benefits mr greer expected petitioners’ capital_contribution was limited to their dollar_figure investment in madison because mr greer purchased a percent limited_partnership unit in madison that was not subject_to further assessment and as a limited_partner mr greer was not personally liable for the debts obligations or losses in madison in excess of his dollar_figure capital_contribution b the underlying madison transaction the madison promotion involved the following simultaneous transactions on or about date pi sold four sentinel eps recyclers to ethynol cogeneration inc eci for dollar_figure each or a total of dollar_figure the consideration of dollar_figure provided by eci consisted of cash in the amount of dollar_figure and a 12-year nonrecourse note in the amount of dollar_figure which was secured_by a first lien on the four recyclers eci sold the four recyclers to f g equipment corp f g for dollar_figure million or dollar_figure million each the consideration provided by f g consisted of cash in the amount of dollar_figure and a 12-year note in the amount of dollar_figure of which percent was nonrecourse the nonrecourse portion of the note was senior to the recourse portion the note was secured_by a second lien on the four recyclers f g agreed to lease the four recyclers to madison the lease agreement terminated in years and required an annual lease payment of dollar_figure or dollar_figure per month madison simultaneously entered into a joint_venture agreement with pi and resin recyclers inc rri to exploit the recyclers and place them with end-users under the joint_venture agreement madison received a fixed monthly joint_venture fee of dollar_figure which is equal to the monthly lease payment made to f g the joint_venture fee was to commence months after the joint_venture agreement closed after the transactions were completed the four recyclers were owned by f g c madison subscription agreement mr greer signed a completed notarized madison subscription agreement and purchaser suitability representations madison subscription agreement required for purchasing a limited_partnership_interest in madison during at the time mr greer executed the madison subscription agreement he did not meet the net_worth suitability net_worth exceeds dollar_figure million for purchasing an interest in madison mr greer submitted his subscription agreement to purchase an interest in madison using another option in which he acknowledged that he did not meet either the net_worth or annual net_income suitability test to purchase an interest in madison but represented and warranted that he had sufficient business knowledge and financial knowledge and was capable of evaluating the risks and merits of investing in madison d tefra case mr greer was notified by the district_director of the internal_revenue_service irs in new york city that an examination of madison’s partnership income_tax return for had commenced by a letter sent on date on date the same district_director issued a notice of final_partnership_administrative_adjustment for fpaa to richard roberts the madison tax_matters_partner petitioners were sent a copy of the fpaa on date following the issuance of the fpaa as the result of a petition filed on date petitioners became parties with other madison partners in a docketed_case in this court docket no under the tefra provisions challenging the determinations made in the fpaa over the next years the following occurred the denial of the partners’ motion for summary_judgment pursuant to madison recycling associates v commissioner tcmemo_1992_605 a concession by the partners regarding the adjustments in the fpaa and an opinion madison recycling associates v commissioner tcmemo_2001_85 finding that the fpaa was timely which was affirmed by 295_f3d_280 2d cir the result is that no dispute as to the partnership adjustments in the fpaa for remains e district_court case in date after this court had denied the partners’ motion for summary_judgment petitioners had mailed in one package to respondent’s irs service_center in cincinnati ohio form sec_1040x amended u s individual_income_tax_return for and the carryback years through one set of form sec_1040x reported additional tax and interest and included a check in the amount of dollar_figure a second set of form sec_1040x bore the legend protective claim and sought refunds of the entire amount_paid in the check in date mr greer filed a complaint in the united_states district_court for the eastern district of kentucky naming the united_states as a defendant mr greer’s complaint was designated civil case no 93-cv-194-hrw in the district_court and was assigned to district_court judge henry wilhoit mr greer’s complaint sought the refund of the dollar_figure plus interest and alleged as one of the jurisdictional grounds sec_6226 the united_states in seeking to dismiss mr greer’s complaint asserted that no assessment of the dollar_figure was permitted under sec_6225 on date the district_court entered the following order the order this matter is before the court on defendant’s motion to dismiss plaintiff’s complaint based on lack of subject matter jurisdiction defendant’s motion to dismiss although subsequent in time to plaintiff’s motion for partial summary_judgment logically precedes a summary_judgment motion on the merits defendant claims in its motion that this court is without subject matter jurisdiction over plaintiff’s tax_refund action as dictated by applicable tax statutes although the court does not concede to the absence of subject matter jurisdiction under u s c sec_1346 it feels it is appropriate to dismiss the action without prejudice subject_to the plaintiff’s right to refile pending the outcome of related tax_court litigation now awaiting resolution in excess of six years it is therefore ordered and adjudged that defendant’s motion to dismiss is sustained that the plaintiff’s complaint is dismissed without prejudice that the defendant repay the plaintiff the amount of tax_deficiency paid_by the plaintiff as a prerequisite to the filing of this action plus interest that plaintiff’s motion for summary judgement is overruled as moot emphasis in the original the district_court subsequently overruled the plaintiff’s motion to set_aside the order and defendant’s motion to alter or amend the order petitioners were repaid the dollar_figure plus interest in early date after plaintiff’s counsel brought defendant’s failure to repay to judge wilhoit’s attention f the present case after respondent issued notices of deficiency to petitioners for through petitioners timely filed a petition in this court in date contesting the additions to tax and other items since conceded by petitioners opinion our task is to determine the applicability of additions to tax petitioners have the burden_of_proof because a remittance petitioners made in date was repaid by order of the district_court of the eastern district of kentucky there is a related issue concerning the amounts of the deficiencies in income_tax to which the addition_to_tax under sec_6653 would apply if we determine that additions to tax under sec_6653 and should apply at all sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of the underpayment_of_tax is due to negligence or intentional disregard of rules or regulations an additional_amount is added under sec_6653 equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under the circumstances marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and tcmemo_1964_299 the reasonableness of a particular taxpayer’s actions is viewed in light of the taxpayer’s experience the nature of the investment and the taxpayer’s actions regarding the transaction 60_tc_728 the taxpayer’s reliance upon a qualified adviser is also a factor and the specific expertise of the adviser is considered 88_tc_1086 affd sub nom hatheway v commissioner 856_f2d_186 4th cir affd sub nom 864_f2d_93 9th cir affd without published opinion 865_f2d_1264 5th cir affd sub nom gomberg v commissioner f 2d 6th cir mr greer had no prior experience in the recycling business he relied upon the purported value of the sentinal eps recyclers set forth in the offering memorandum he made no attempt to verify the value of the recyclers given the nature of the tax benefits claimed this omission supports respondent’s assertion of negligence 91_tc_524 mr greer contacted his longstanding tax accountant and the accountant warned mr greer that the transaction was fairly aggressive rather than seek a written opinion from his accountant on the validity of the tax benefits mr greer relied upon hg the investment brokerage firm that brought him the transaction obviously the brokerage firm received a commission in addition the individuals at hg who sold the madison transaction to mr greer did not have specialized tax expertise mr greer asserts that hg came recommended by his employer regardless mr greer’s business experience prior to was such that he should have understood hg’s motivation in suggesting the transaction to him in addition the offering memorandum made clear the commissions that would be paid to hg thus indicating their interest in selling the madison transaction mr greer was also astute enough to know the difference between a sales broker and a tax expert petitioners also argue that they should be relieved of the additions to tax because respondent failed to advise them that mr roberts was under investigation in late and petitioners admit this is a novel argument we find no support for this legal position and we note that mr greer read a news article in date which explained that mr roberts had agreed to a settlement with the department of justice in federal court which imposed upon him reporting requirements that restricted his actions in selling recycling tax promotions mr greer took no remedial actions after learning of the questionable nature of mr roberts’s tax_shelter strategy rather he purportedly relied upon vague assurances from hg personnel the record establishes that mr greer aggressively sought to reduce the tax_liability through madison and consulted with his tax_return_preparer about the transaction to verify the tax benefits not to obtain an independent opinion on the merits of the tax scheme given that the expected tax refunds were percent of the dollars invested mr greer’s rush to invest in madison was certainly not prudent and his failure to obtain expert tax_advice regarding the merits of the tax scheme was negligent accordingly the additions to tax under sec_6653 are sustained see 301_f3d_714 6th cir affg tcmemo_2000_339 anticipating the potential application of sec_6653 petitioners assert that respondent has incorrectly computed the underpayment_of_tax which is attributable to negligence and subject_to the addition_to_tax based upon percent of the interest payable under sec_6601 petitioners argue to reduce the deficiencies in and computed under sec_6211 despite respondent’s repayment of the dollar_figure with interest petitioners rely upon the definition of deficiency in sec_6211 and argue they made a payment which should be characterized as an amount collected without assessment as a deficiency under sec_6211 they further argue this amount should not be reduced by the subsequent repayment because that repayment was not a rebate under sec_6211 there is a body of law holding that the deficiency procedures may not be used to correct amounts collected and then erroneously refunded because such erroneous payments are not rebates see eg 49_f3d_340 7th cir in addition amounts characterized as payments of tax are not generally treated as deposits 34_f3d_252 4th cir petitioners focus on how the payment was treated administratively by respondent and how it was initially represented by petitioners but petitioners fail to overcome a fundamental point sec_6225 provides that once a proceeding in the tax_court under sec_6226 has commenced no assessment of a deficiency attributable to any partnership_item may be made before the proceeding in the tax_court has become final sec_6226 specifically requires that a partner may file a readjustment petition in the district_court under sec_6226 only if that partner deposits the tefra partnership-related tax_liability as previously stated mr greer asserted sec_6226 as one of the jurisdictional grounds for his petition in the federal district_court for the eastern district of kentucky as a result we find petitioners’ argument that the remittance in question is an amount collected to be inconsistent with petitioners’ efforts to obtain sec_6226 jurisdiction in district_court regardless of how respondent may have initially characterized the payment it is clear from the record in the district_court that mr greer’s counsel sought the repayment if this repayment was not the return of a deposit then it was nevertheless not an erroneous refund as that term is described in cases such as o’bryant v united_states supra the district_court ordered the repayment and petitioners had not waived the restrictions on assessment which arose when the partnership action was filed in the tax_court the district_court specifically noted in the order that the amount petitioners had paid was a prerequisite to filing the action in district_court the district_court also ordered the repayment to include interest thus putting petitioners in the position they were in before filing the amended returns and protective claims which meant the petitioners remained liable for the entire potential deficiencies and penalties that could result from the tax_court partnership case and this current matter respondent’s representative in the district_court action asserted the remittance made by petitioners could not be assessed at that time and we agree we do not find the remittance was an unassessed amount collected as a deficiency in conclusion we hold that respondent has correctly computed the amount of the underpayment_of_tax related to the sec_6653 addition_to_tax the remaining issue is the addition_to_tax under sec_6659 for a valuation_overstatement of at least percent of the amount determined to be correct on any return sec_6659 has since been repealed but was applicable at the time the partnership return was filed the addition_to_tax has previously been held to be applicable to carryback years before its enactment see 87_tc_779 therefore if the addition_to_tax is appropriate it would apply to all the years before us here respondent asserts an overstatement exceeding percent of the value of the four sentinel eps recyclers on the partnership return petitioners do not contest the value was overstated as respondent asserts but petitioners maintain that the adjustment in question was not specifically tied to the value of the recyclers nevertheless the fpaa notes the disallowance of dollar_figure million in investment_tax_credit property and dollar_figure million in business_energy_investment_credit property ultimately these adjustments were sustained petitioners understandably make no attempt to offer a reasonable basis for the value claimed on the partnership return under sec_6659 given these circumstances we reject petitioners’ argument and sustain the addition_to_tax under sec_6659 as determined by respondent to reflect the foregoing and concessions by the parties decision will be entered under rule
